Citation Nr: 1138211	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-33 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  The Veteran had service in the Republic of Vietnam (Vietnam) from December 5, 1967 to December 3, 1968.  The Veteran is the recipient of the Combat Infantryman Badge and the Purple Heart medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA), which continued a50 percent disability rating for PTSD and denied entitlement to TDIU.  The Veteran submitted a notice of disagreement in October 2006, and perfected his appeal in October 2008.

These claims were previously remanded by the Board in March 2010, for additional evidentiary development.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims.  In his October 2008 substantive appeal, he declined the option of testifying at a personal hearing.


FINDINGS OF FACT

1.  For the entire appellate period, PTSD has been manifested by depression, anxiety, irritability, concentration problems, sleep impairment, nightmares, impaired impulse control, avoidance of others, anger, hypervigilance, hyperarousal, detachment, and social isolation. 

2.  The evidence of record does not indicate that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

3.  The Veteran is unable to work or obtain and retain employment solely by virtue of his service-connected PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2011). 

2.  The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004)

Prior to and following the initial adjudication of the Veteran's claims, letters dated in March 2006, July 2006, and June 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must notify the claimant that, (1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, (2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and (3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

That was accomplished by the June 2008 notice letter.  Although this letter was not sent prior to initial adjudication of the Veteran's claims, that was not prejudicial to him, since he was subsequently provided adequate notice in June 2008, he was provided ample time to respond with additional argument and evidence, the claims were readjudicated, and a statement of the case was provided to the Veteran in September 2008.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once that has been accomplished, all due process concerns have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. § 20.1102 (2011).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claims, and the avenues through which he might obtain that evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service medical records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not show the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran was provided with appropriate VA examinations in June 2006, August 2008, and February 2009.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  The aforementioned VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, the Board finds there has been substantial compliance with the March 2010 remand directives.  The Board notes that the Court has recently noted that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999)  The record indicates that the Appeals Management Center (AMC) obtained outstanding VA treatment records from the White City VA medical facility.  The AMC later issued a supplemental statement of the case in April 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the remand.  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

Posttraumatic Stress Disorder

The Veteran contends that his service-connected PTSD is more severe than contemplated by his currently assigned 50 percent disability rating.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  In reviewing the rating to be assigned, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case of PTSD.  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411. 

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130 (2011).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows: 

100 percent:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name. 

70 percent:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

50 percent:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships. 

38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Global Assessment of Functioning (GAF) scores are a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV); 38 C.F.R. § 4.125 (2011).

Review of the record reveals that the Veteran has reported several instances of passive suicidal ideation.  During his June 2006 VA examination, the Veteran reported that he had considered committing suicide, but did not have any current intent.  In August 2007, during a routine VA Mental Health Clinic treatment session, when asked if he had any suicidal intent, the Veteran responded "not really."  However, during his February 2009 VA PTSD examination, the Veteran reported that he was having some vague suicidal thoughts.  Accordingly, the Board finds that suicidal ideation has been demonstrated by the record.

At no time during the appeal period has the Veteran demonstrated obsessional rituals that interfered with his routine activities, nor was his speech intermittently illogical, obscure, or irrelevant.  Rather, during all three of his VA PTSD examinations, and throughout his VA treatment, the Veteran has demonstrated clear and normal speech and he specifically denied having any obsessive or ritualistic behavior.

The Veteran has consistently complained of and demonstrated serious depression during the appeal period.  In June 2006, a VA examiner noted that the Veteran's PTSD symptoms had significantly increased after his 1999 myocardial infarction and subsequent surgery, for which he is also service-connected.  The Veteran's depression in particular was considered to be severe.  In June 2007, a VA Life Status Questionnaire (LSQ) indicated a significant increase in the Veteran's depression.  In August 2007, the Veteran reported that due to his depression, he did not enjoy his life.  He continued to endorse significant depression during both his August 2008 and February 2009 VA PTSD examinations.

The Veteran has also endorsed impaired impulse control throughout the appeal period.  The Veteran has consistently stated that one of the most severe symptoms of his PTSD, is his anger and difficulty being around people.  In June 2006, the Veteran stated that his anger outbursts were becoming much harder to control.  As a result of that feeling, the Veteran reported self-isolating as much as possible and avoiding people as best he could.

While the record does not demonstrate that the Veteran has experienced spatial disorientation or neglect of personal appearance and hygiene, it is clear that he has significant difficulty in adapting to stressful circumstances (including work or a work-like setting which will be discussed in detail below) and has an inability to establish and maintain effective relationships.  During his June 2006 VA examination, the Veteran indicated that he had a strained relationship with his stepson, who lived next door.  He also reported that he had been in a relationship for the prior two years, but that his girlfriend was unable to stay the night at his home due to his violent nightmares and inability to sleep.  In June 2008, the Veteran stated that he was no longer with his girlfriend, and spent some time with his middle son and grandchildren.

In VA PTSD Examination Reports in June 2006 and August 2008, and in a February 2009 VA treatment record, the Veteran endorsed significant sleep impairment, which exacerbated his anger toward others.  He also stated that he kept a weapon in each room to protect himself, and constantly checked to make sure that his doors were locked.  He endorsed avoidance of all things that reminded him of his experiences in Vietnam, including movies and news reports.  Overall, the Veteran's PTSD symptoms were noted to be severe.  , generally.  

Throughout the course of the appeal, the Veteran was assigned GAF scores in conjunction with his examinations.  He was assigned a GAF score of 50 in June 2006, August 2008, and February 2009.  He was also assigned a GAF score of 54 in August 2007.  GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board concurs that the evidence of record is demonstrative of serious impairment, as indicated by several instance of the Veteran being assigned a GAF score of 50.

The Veteran did not demonstrate all of the symptomatology consistent with the assignment of a 70 percent rating, for example speech that was intermittently illogical, obscure, or irrelevant; neglect of personal appearance of hygiene; or spatial disorientation.  However, having all of the symptoms found in the schedular criteria is not required for a 70 percent rating to be assigned.  38 C.F.R. § 4.7 (2011).  Resolving all reasonable doubt in favor of the Veteran, the Board finds that symptomatology sufficient to approximate that which allows for the assignment of a 70 percent rating has been demonstrated. 

In summary, after a thorough review of the evidence, the Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is sufficient to more nearly approximate the degree of impairment contemplated by a 70 percent rating.  Criteria for the assignment of a 70 percent rating, which have arguably been met or approximated, include suicidal ideation, depression affecting the ability to interact with others, impaired impulse control, difficulty adapting to stressful circumstances such as work, and inability to establish and maintain effective relationships.  Accordingly, the Board concludes that an increased rating to 70 percent is warranted based on the Veteran's manifested PTSD symptomatology. 

The Board also considered the Veteran's entitlement to a 100 percent disability rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).  However, the Board has determined that the evidence does not support a conclusion that the Veteran has symptoms of total occupational and social impairment due to PTSD.

It is undisputed that the Veteran has a history of suicidal ideation.  However, there is no indication that he has demonstrated:  gross impairment of thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living ; disorientation to time and place; or memory loss for names of close relatives, own occupation or name.  A review of the medical evidence shows that the Veteran's psychiatric symptomatology due to his service-connected PTSD centers on his depression, hypervigilance, serious depression, anger, irritability, and inability to establish and maintain effective relationships.  As detailed in the law and regulations section above, those symptoms are more congruent with a 70 percent disability rating. 

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) .

The VA evaluation and treatment records demonstrate that the Veteran's PTSD symptomatology has been relatively consistent for the entire period under consideration.  Specifically, the August 2008 VA examiner noted the Veteran's comments that there were very few changes in his PTSD symptoms since his June 2006 VA examination.  The Board has also determined that the February 2009 symptomatology is consistent with the prior examination findings.  Accordingly, after a careful review of the record, the Board can find no evidence to support a finding that the Veteran's service-connected PTSD symptomatology was more or less severe during the appeal period.  Accordingly, the 70 percent rating, but not higher, is assigned for the entire appeal period.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet App 111 (2008)

The Board finds that the evidence does not show such an exceptional disability picture that the available schedular ratings for the service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board finds that referral for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Accordingly, the Board finds that the symptomatology associated with the Veteran's PTSD approximates that which allows for the assignment of a 70 percent disability rating, but not higher.  The preponderance of the evidence is against the assignment of a rating greater than 70 percent for PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
TDIU

The Veteran contends that he is unable to maintain gainful employment due to his service-connected PTSD.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that unemployability is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (1991); 57 Fed. Reg. 2,317 (1992). 

The Board further observes that being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  While the term substantially gainful occupation may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent.  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001). 

For a veteran to prevail on a claim based on unemployability, it is necessary that the record show some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular veteran is capable of performing the physical and mental acts required by employment, not whether that veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  It is also the policy of the VA, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).

The Veteran has established service connection for PTSD, rated 70 percent disabling; coronary artery disease with bypass graft, rated 30 percent disabling; and a right arm scar, rated 0 percent disabling.  The combined service-connected disability rating is 80 percent.  Thus, the Veteran meets the criteria of 38 C.F.R. § 4.16(a) to be considered for a TDIU rating.

Following a thorough review of the record, the Board finds that the Veteran's PTSD renders him unemployable.  In June 2006, the Veteran indicated that he was self-employed.  Specifically, he stated that two days per week, he drove to Sacramento, California, to evaluate cars for purchase for two automobile dealer friends of his.  He stated that he was paid to drive a car back each week.  Overall, his net annual income was reported as $6,000.00 or less.  The Veteran stated that over the years, he had held approximately 40 jobs.  He noted that he was not a very good salesman because he did not like people enough to be effective on the job.  Further, he indicated that he did not like being around a lot of people.  The fact that his employment required him to attend car auctions was very difficult for him, and he had to leave multiple times during those events.

The Veteran stated that he had been unable to maintain full-time employment since his 1999 heart surgery due to the increase in his PTSD symptoms.  The VA examiner diagnosed the Veteran with PTSD, major depressive disorder, and obsessive-compulsive disorder.  The VA examiner opined that the Veteran was severely disabled from the degree of his mental and emotional diagnoses.  The VA examiner concluded that the Veteran was incapable of obtaining and maintaining gainful employment.

During his August 2008 VA examination, the Veteran stated that there were very few changes in his PTSD symptomatology since his June 2006 evaluation.  For the most part, he continued to work as a contract employee for car dealers, though he indicated that he had been unemployed for the past month.  Additional stress was noted, as the Veteran's home had recently been broken into on three separate occasions.  The VA examiner's assessment was that there was essentially no change from the June 2006 evaluation.  The Veteran was employed part-time as an automobile buyer and transporter.

In February 2009, the VA examiner noted that the Veteran demonstrated a number of problems related to occupational functioning, to include decreased concentration, difficulty following instructions, inappropriate behavior, increased absenteeism, memory loss, and poor social interaction.  The psychiatric summary as that while the Veteran did not demonstrate total social and occupational impairment, he demonstrated deficiencies in thinking, social relations, and work, and reduced reliability due to his mental disorders.

Based on the medical evidence described above, the Board concludes that there is sufficient evidence that the Veteran is not capable of performing the physical and mental acts required by employment.  While the evidence shows that he is intermittently employed part-time as an automobile buyer and transporter, that occupation is only part-time and does not constitute a substantially gainful occupation.

Therefore, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a disability rating of 70 percent, but not higher, for PTSD is granted. 

Entitlement to TDIU is granted. 



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


